DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2022 has been entered.

Response to Amendment
Applicant's arguments with respect to claims 1 – 20, 22, and 25 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20, 22, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhai et al. (U.S. Patent No. 10,256,522).
Regarding claim 1, in Figure 1, Zhai discloses a flexible electronics assembly, comprising: a substrate (comprising 110, 120, 130, 140) comprising one or more dielectrics (110, 120, 130, 140), wherein a cavity (opening that combiner 170 is disposed in, in layer 132) is formed within the substrate; a first ground plane (132) secured to the substrate; stress channels (opening to the left of 170 within layer 132, and the opening to the right of 172, within layer 132), each of which is separate and distinct from the cavity (Figure 1), formed through one or more portions of the substrate and the first ground plane; and an electronics component (170) disposed within the cavity. 
Regarding claim 2, Zhai discloses a conductor (112) secured to the substrate (Figure 1).
Regarding claim 3, Zhai discloses wherein the one or more dielectrics comprise: a first dielectric; a second dielectric secured to the first dielectric; a third dielectric secured to the second dielectric; a fourth dielectric secured to the third dielectric; and a fifth dielectric secured to the fourth dielectric (Figure 1). 
Regarding claim 4, Zhai discloses wherein the cavity extends through portions of the first dielectric, the second dielectric, the third dielectric, and the fourth dielectric (Figure 1).
Regarding claim 5, Zhai discloses wherein the stress channels extend through portions of the second dielectric, the third dielectric, the fourth dielectric, the fifth dielectric, and the first ground plane (Figure 1).
Regarding claim 6, Zhai discloses a second ground plane secured to the first dielectric; and one or more vias, which are separate and distinct from the cavity and the stress channels, connecting the first ground plane to the second ground plane (Figure 1).
Regarding claim 7, Zhai discloses wherein the stress channels are offset from the cavity (Figure 1).
Regarding claim 8, Zhai discloses wherein the stress channels comprise: one or more inboard stress channels; and one or more outboard stress channels; wherein the one or more inboard stress channels are closer to the cavity than the one or more outboard stress channels (Figure 1).
Regarding claim 9, Zhai discloses wherein the one or more inboard stress channels comprise: a first inboard stress channel offset from a first side of the cavity; a second inboard stress channel offset from a second side of the cavity; a third inboard stress channel offset from a third side of the cavity; and a fourth inboard stress channel offset from a fourth side of the cavity (Figure 1).
Regarding claim 10, Zhai discloses wherein the one or more outboard stress channels comprise: a first outboard stress channel offset from the first inboard stress channel; a second outboard stress channel offset from the second inboard stress channel; a third outboard stress channel offset from the third inboard stress channel; and a fourth outboard stress channel offset from the fourth inboard stress channel (Figure 1). 
Regarding claim 11, in Figure 1, Zhai discloses a method of forming a flexible electronics assembly, the method comprising: forming a cavity (opening that combiner 170 is disposed in, in layer 132) within a substrate (comprising 110, 120, 130, 140) comprising one or more dielectrics (110, 120, 130, 140); securing a first ground plane (132) to the substrate; forming stress channels (opening to the left of 170 within layer 132, and the opening to the right of 172, within layer 132), each of which is separate and distinct from the cavity (Figure 1), through one or more portions of the substrate and the first ground plane; and disposing an electronics component (170) within the cavity.  
Regarding claim 12, Zhai discloses securing a conductor to the substrate, wherein said securing the conductor to the substrate comprises disposing the substrate between the conductor and the first ground plane (Figure 1).
Regarding claim 13, Zhai discloses wherein the one or more dielectrics comprise: a first dielectric; a second dielectric secured to the first dielectric; a third dielectric secured to the second dielectric; a fourth dielectric secured to the third dielectric; and a fifth dielectric secured to the fourth dielectric (Figure 1).
Regarding claim 14, Zhai discloses wherein said forming the cavity comprises extending the cavity through portions of the first dielectric, the second dielectric, the third dielectric, and the fourth dielectric (Figure 1).
Regarding claim 15, Zhai discloses wherein said forming the stress channels comprises extending the stress channels through portions of the second dielectric, the third dielectric, the fourth dielectric, the fifth dielectric, and the first ground plane (Figure 1).
Regarding claim 16, Zhai discloses securing a second ground plane to the first dielectric; and connecting the first ground plane to the second ground plane with one or more vias, which are separate and distinct from the cavity and the stress channels (Figure 1).
Regarding claim 17, Zhai discloses wherein said forming the stress channels comprises offsetting the stress channels from the cavity (Figure 1).
Regarding claim 18, Zhai discloses wherein said forming the stress channels comprises: forming one or more inboard stress channels; and forming one or more outboard stress channels; wherein the one or more inboard stress channels are closer to the cavity than the one or more outboard stress channels (Figure 1).
Regarding claim 19, Zhai discloses wherein said forming the one or more inboard stress channels comprises: offsetting a first inboard stress channel from a first side of the cavity; offsetting a second inboard stress channel from a second side of the cavity; offsetting a third inboard stress channel from a third side of the cavity; and offsetting a fourth inboard stress channel from a fourth side of the cavity (Figure 1).
Regarding claim 20, Zhai discloses wherein said forming the one or more outboard stress channels comprises: offsetting a first outboard stress channel from the first inboard stress channel; offsetting a second outboard stress channel from the second inboard stress channel; offsetting a third outboard stress channel from the third inboard stress channel; and offsetting a fourth outboard stress channel from the fourth inboard stress channel (Figure 1).
Regarding claim 22, Zhai discloses wherein each of the stress channels is devoid of the electronics component or any other electronics component (Figure 1).
Regarding claim 25, Zhai discloses wherein each of the stress channels is devoid of the electronics component or any other electronics component (Figure 1).
Allowable Subject Matter
Claim 21 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847